 


110 HR 296 IH: Urban Area Security Initiative Improvement Act of 2007
U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 296 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2007 
Ms. Matsui introduced the following bill; which was referred to the Committee on Homeland Security
 
A BILL 
To specify that the 100 most populous urban areas of the United States, as determined by the Secretary of Homeland Security, shall be eligible for grants under the Urban Area Security Initiative of the Department of Homeland Security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Urban Area Security Initiative Improvement Act of 2007. 
2.Grants under Urban Area Security Initiative 
(a)Eligibility 
(1)In generalEach of the 100 most populous urban areas of the United States shall be eligible for a grant under the Urban Area Security Initiative. 
(2)DeterminationFor purposes of this subsection, the Secretary of Homeland Security shall determine the urban areas referred to in paragraph (1) in accordance with the data collected in the most recent census of the United States. 
(b)Sensitivity analysisThe Secretary of Homeland Security shall award grants under the Urban Area Security Initiative after considering a study of how the variation in the output of models (numerical or otherwise) used for such awards can be apportioned, qualitatively or quantitatively, to different sources of variation (commonly referred to as sensitivity analysis).
(c)Urban Area Security Initiative DefinedIn this section the term Urban Area Security Initiative means the Urban Area Security Initiative grant program administered by the Department of Homeland Security from funds appropriated for discretionary grants to high-threat, high-density urban areas. 
 
